ON PETITION FOR REHEARING.
RICE, C. J.
A petition for rehearing was filed in this case, in which it is ably and earnestly contended that the court by its decision took upon itself an exclusive function of the jury when it found that the first payment had not been waived; that the record in this case contains sufficient evidence to support the verdict upon that point.
We have carefully re-examined the record. The burden of showing waiver in this case rested upon the respondent. The waiver contended for imports that the insurance company, or its agent on its behalf, consented that the policy should become effective without complying with the precedent condition requiring payment of the first annual premium during the good health of the assured. A separate consideration is not necessary to support a waiver, but in this case a waiver cannot be inferred unless there is at least some evidence that the applicant obligated himself to pay the first annual premium. The jury could not infer that the company consented to make a gift to the applicant. Nowhere in the record is there any evidence that the assured obligated himself at any time to pay the first annual premium, or any part thereof, except $25 represented by the order upon the Stanfield Sheep Company. This was not sufficient, for $25 is but a part of the annual premium require*}.
It is true that the applicant signed a statement which was forwarded to the company with his application, as follows:
“I hereby declare that I have paid to F. H. Kernolian the sum of Seventy-five 88/100 Dollars, and that I hold his receipt for the same, without alteration and the receipt form *130detached from and corresponding with this application. I assent to the terms of said receipt.”
“ALDEN W. SWETLAND.”
This is simply his declaration, and is admittedly false as to the fact of payment. Mr. Kernohan gave currency to this declaration by forwarding it to the company, but clearly his act in sending this false statement to the company was not an acknowledgment to the applicant that he had received payment. There is no proof that the receipt referred to was delivered to the applicant. The plaintiff, on her direct examination, testified as follows:
“Q. Did your son ever show you a paper relating to his insurance policy?
“A. Yes.
“Q. Do you' know what became of that paper?
“A. No. He gave me some papers to put away and when I came to look for them I never could find them, but then he had them in his pocket book and showed them to me.
“ Q. Do you know what it was ?
“By Mr. Cavanah: Just a minute. We object to that for the reason a proper foundation has not been laid to prove the contents of this paper.
“By Mr. Worthwine: No, I am not asking for the contents.
“Q. Generally, do you know what it purported to be, if you know what it was?
“A. Well, I supposed it was a receipt.
“Q. Mrs. Swetland, not what you supposed, do you know what it was, or purported to be, what it looked like?
“A. Well, it looked like a receipt.
“Q. And you say that has been lost?
“A. Yes.”
That testimony is not sufficient to justify the conclusion that the paper referred to by Mrs. Swetland was the receipt in question, and this, together with the declaration of the applicant, is the only evidence in the record relating thereto.
In view of the foregoing, none of the incidents disclosed by the record furnish a sufficient basis upon which a waiver *131of the payment of the first annual premium can be inferred. They are all consistent with the intention that the policy should become effective upon the payment of the first annual premium, and none of them are inconsistent with the existence of such intention.
It is not permissible to conclude that certain matters shown by the record would justify an inference that the payment of the first annual premium had been waived, and conclude therefrom that the jury might infer that the applicant must have promised to pay the premium. An inference of fact is not a sufficient basis upon which to found another inference of fact.
The burden being on respondent, an essential fact to justify an inference of waiver is the obligation on the part of the applicant to pay the first premium, which was not shown.
The petition will be denied.
McCarthy, J., concurs.
Budge, J., concurs in the denial of the petition.
Dunn, J., adheres to the views heretofore expressed by him.